                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                          Plaintiff,                  )
                                                      )
       vs.                                            )       Case No. 6:17-CV-03401-MDH
                                                      )
DONTAE GALLOWAY,                                      )
                                                      )
                          Defendant.                  )

                                              ORDER

       Before the Court is the Government’s Motion for Conditional Release. (Doc. 19). Pursuant

to the governing law and in accordance with Local Rule 72.1 of the United States District Court

for the Western District of Missouri, the government’s motion was referred to the United States

Magistrate Judge for preliminary review under 28 U.S.C. § 636(b). The Magistrate Judge

conducted a hearing on November 19, 2019, and submitted a report and recommendation to the

undersigned. (Doc. 22). Defendant has agreed to waive the statutory 14 day waiting period in

which to file exceptions. Id. Therefore, the matter is ripe for review.

       After a review of the record before the Court, the Court agrees with the report and

recommendation issued by the United States Magistrate Judge and finds by a preponderance of

evidence that Defendant has recovered from his mental disease or defect to such an extent that his

conditional release under a prescribed regimen of medical, psychiatric, or psychological care or

treatment would no longer create a substantial risk of bodily injury to another person or serious

damage to property of another, and in accordance with such it is hereby ORDERED that the report

and recommendation (Doc. 22) of the United States Magistrate Judge is ADOPTED and that the

government’s Motion for Conditional Release (Doc. 19) is GRANTED.



                                                  1
       IT IS FURTHER ORDERED that Defendant be, and is hereby, conditionally released

pursuant to Title 18 U.S.C. § 4246(e) under the following conditions:

   1. That he reside at 705 SW Ranch Oak Blvd., Lawton, OK 73501. He shall remain at said

       residence at the direction of the U.S. Probation Officer. Any change from this residence

       shall be approved by the U.S. Probation Office in advance.

   2. That he be supervised by U.S. Probation and follow all instructions given by the

       supervising Probation Officer.

   3. That he actively participates in, and cooperate with, a regimen of mental health care

       and psychiatric aftercare as directed by the U.S. Probation Officer and administered by

       the treating mental health provider. This is to include his voluntary admission to an

       inpatient facility for stabilization should it be deemed necessary. He shall follow all the

       rules, regulations and instructions of the treatment staff and comply with the treatment

       regimen recommended.

   4. That he continue to take such medication, including injectable units, as shall be

       prescribed for him by the medical provider.

   5. That he waive his rights to confidentiality regarding his mental health treatment in

       order to allow sharing of information with the supervising U.S. Probation Officer and

       other mental health treatment providers, who will assist in evaluating his ongoing

       appropriateness for community placement.

   6. That he refrain from the use of alcohol and illegal drug usage, as well as the abuse of

       over-the-counter medications, and submit to random urinalysis testing as warranted by

       treating mental health staff and/or the probation officer. This also includes participating

       in substance abuse treatment as deemed necessary.

                                                2
   7. That he not have in his possession at any time actual or imitation firearms or other

      deadly weapons and he may not write, say or communicate threats. He shall submit to

      a warrantless search on request of his U.S. Probation Officer or any law enforcement

      officer of his person or property for the purpose of determining compliance with this

      provision and shall permit confiscation of any such contraband.

   8. Annual reports will be written by the U.S. Probation Office regarding the status of Mr.

      Galloway' conditional release. The report should be submitted to the Legal Department

      at USMCFP Springfield, Missouri, for filing with the court.

       IT IS SO ORDERED.


DATED: November 20, 2019

                                                   /s/ Douglas Harpool______________
                                                 DOUGLAS HARPOOL
                                                 UNITED STATES DISTRICT JUDGE




                                             3
